Exhibit 10.1

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT IS OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE 24b-2,
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. OMITTED
INFORMATION IS REPLACED WITH ASTERISKS.

AMENDED AND RESTATED UNITED MILEAGE PLUS® PARTICIPATION AGREEMENT

THIS AMENDED AND RESTATED UNITED MILEAGE PLUS PARTICIPATION AGREEMENT (the
“Agreement”) is made and entered into and is effective as of the 1st day of,
January 2009 (the “Effective Date”), by and between UAL LOYALTY SERVICES, LLC
(“ULS”), a Delaware limited liability company having a mailing address of 1200
East Algonquin Road, Elk Grove Township, Illinois 60007, and REWARDS NETWORK
ESTABLISHMENT SERVICES INC. (“RN”), a Delaware corporation having its executive
offices at Two North Riverside Plaza, Suite 950, Chicago, Illinois 60606. ULS
and RN are each referred to herein individually as a “Party” and collectively,
as the “Parties.”

W I T N E S S E T H:

WHEREAS, MILEAGE PLUS HOLDINGS, INC. (“MPH”) AND REWARD NETWORK ESTABLISHMENT
SERVICES INC. have previously entered into the United Mileage Plus Participation
Agreement on January 1, 2006, as amended by that certain First Amendment to the
United Mileage Plus Participation Agreement dated September 28, 2007 and that
certain Second Amendment to the United Mileage Plus Participation Agreement
dated February 8, 2008 (the “Second Amendment”) (all together, the “Prior
Agreement”), Pursuant to the Prior Agreement, RN purchased the right to award
Miles, and awarded such Miles to RN Program Members who incur Qualified
Transactions at Participating Merchants pursuant to the Conditions of the
Program.

WHEREAS, ULS, the parent of MPH and a wholly owned subsidiary of United Air
Lines, Inc. (“United”) owns and offers the United Mileage Plus frequent traveler
recognition program to all United passengers who desire to participate therein.

WHEREAS, ULS and RN have agreed to revise the Prior Agreement in accordance with
the terms and conditions of this Amended and Restated United Mileage Plus
Participation Agreement.

A G R E E M E N T:

NOW, THEREFORE, in consideration of the promises, covenants and the mutual
obligations hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, ULS
and RN hereby agree as follows:

 

1. Definitions

For the purposes of this Agreement, the following terms shall have the following
meanings:

 

  A. “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling or controlled by or under common control with
such Person. For purposes of this definition, “control” (including “controlled
by” and “under common control with”) shall mean the power, directly or
indirectly, to direct or cause the direction of the management and policies of
such Person whether through the ownership of voting securities or by contract or
otherwise.

 

  B. “Assigning Party” has the meaning set forth in Section 12.B. of this
Agreement.

 

  C. ***

 

  D. “Bank” shall mean the Mileage Plus— J.P. Morgan Chase co-branded affinity
card relationship or its successor co-branded affinity card issuer.



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT IS OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE 24b-2,
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. OMITTED
INFORMATION IS REPLACED WITH ASTERISKS.

 

  E. “Bankrupt Party” has the meaning set forth in Section 18 of this Agreement.

 

  F. “Base Mile” shall mean Miles offered to RN Program Members as part of the
standard Program, excluding all bonus, promotional, incentive or similar awards
of Miles in connection with Program participation.

 

  G. “Bonus Mile” shall mean Miles offered to RN Program Members as part of a
periodic program-wide activity and/or an incentive awarded for defined
individual RN Program Member activity.

 

  H. ***

 

  I. “Conditions” shall mean conditions regarding the availability of rebates or
benefits at individual Participating Merchants such as limitations (i) on the
availability of benefits to specific days of the week or specific times of the
day, (ii) on the number of Qualified Transactions per month, (iii) on the
maximum number of Miles to be given per Qualified Transaction and (iv) any other
Conditions specific to a Participating Merchant.

 

  J. “Confidential Information” has the meaning set forth in Section 15.A. of
this Agreement.

 

  K. “Contract Year” shall mean each twelve month period beginning with the
first day of the month following the Effective Date of this Agreement and ending
on the last day of the twelfth month following such date.

 

  L. ***

 

  M. “Defaulting Party” has the meaning set forth in Sections 9.E. and 9.F of
this Agreement.

 

  N. “Inappropriate Merchant” shall mean any Participating Merchant that ULS
reasonably determines will reflect unfavorably on ULS’s reputation or is
inconsistent with ULS’s brand.

 

  O. “Indemnitee” has the meanings set forth in Section 20.A. of this Agreement.

 

  P. “Indemnitor” has the meaning set forth in Section 20.A. of this Agreement.

 

  Q. “Insecure Party” has the meaning set forth in Section 9.E. of this
Agreement.

 

  R. “Intellectual Property” shall mean all assumed business names, trade names,
trade secrets, d/b/a names, logos, Internet domain names and other Internet
addresses, Marks and any and all federal, state, local and foreign applications,
registrations and renewals therefore, and all the goodwill and going concern
value associated therewith; all patents (including but not limited to all
continuations, extensions, and reissues), patent applications, and inventions
and discoveries that may be patentable; all copyrights subsisting in any
marketing materials, employees’ data, and data, and in online works such as
Internet web sites, (including the software underlying such web sites), and any
federal or foreign applications, registrations and renewals therefore; all
rights in any and all licensed or proprietary computer software, firmware,
middleware, programs, applications, databases, and files (in whatever form or
medium) including all documentation relating thereto, and all source and object
codes relating thereto; all know-how, trade secrets, Confidential Information,
competitively sensitive and proprietary information, including but not limited
to, pricing information, supplier information, telephone and facsimile numbers,
and e-mail addresses, technical information, data, process technology, business
plans, drawings, and blue prints; and the right to sue for past infringement, if
any, in connection with any of the foregoing; in each case.

 

Page 2 of 21



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT IS OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE 24b-2,
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. OMITTED
INFORMATION IS REPLACED WITH ASTERISKS.

 

  S. “Marks” shall mean service marks, trademarks, trade names, service dress,
and all other commercially typical designations intended to distinguish a
Party’s goods and services from other parties’ goods and services.

 

  T. “Member” shall mean a RN Program Member who has successfully enrolled in
the Program but who has not provided (i) a valid email address and/or
(ii) permission to receive promotional emails from RN on behalf of the Program.

 

  U. “Mile” shall mean Mileage Plus Program credit (or its equivalent) which is
awarded to RN Program Members for each Qualified Transaction at a Participating
Merchant or which RN otherwise purchases from ULS pursuant to the terms of this
Agreement.

 

  V. “Mileage Plus Member” shall mean a customer who has applied to and becomes
a participant in the Mileage Plus Program.

 

  W. “Mileage Plus Program” shall mean the frequent traveler recognition
program, owned and maintained by ULS, whereby the participating traveler
receives access to specified travel awards or other benefits based upon air
travel mileage accumulated by the participating traveler during air travel on
United or another designated participating carrier or through the purchase or
use of the goods or services of another designated participant in the Program.

 

  X. “Non-Assigning Party” has the meaning set forth in Section 12.A. of this
Agreement.

 

  Y. “Online Member” shall mean a Member that has provided a valid email address
and permission to receive promotional emails from RN on behalf of the Program
and has dined eleven (11) or fewer times during a calendar year or a prior
calendar year. If an Online Member revokes permission to receive promotional
emails from RN at any time, or if RN receives a minimum of three (3) consecutive
undeliverable email messages in response to attempted distribution of
promotional emails, the Online Member will be down graded to Member status.

 

  Z. “Other Party” has the meaning set forth in Section 18 of this Agreement

 

  AA. “Participating Merchant” shall mean any United States or Canadian
restaurant, bar and/or club that has agreed to offer Rewards Program benefits to
its customers and that RN agrees to make available for the Program.

 

  BB. “Party” and “Parties” shall have the meanings set forth in the preamble to
this Agreement.

 

  CC. “Person” shall mean any individual, corporation, partnership, joint
venture, association, joint stock company, trust, unincorporated organization,
other entity or competent authority.

 

  DD. “Program” shall mean RN’s proprietary rewards program, which is owned and
operated by RN, which offers the awards and benefits to RN Program Members as
described herein for Qualified Transactions made at Participating Merchants.

 

  EE. “Promotional Language” shall have the meaning set forth in Section 3.B. of
this Agreement.

 

  FF.

“Qualified Transaction” shall mean a transaction whereby a RN Program Member
uses a Registered Card at a Participating Merchant to pay for goods or services,
which transaction meets RN’s then-current Conditions for a reward. The Website
shall contain up-to-date information regarding the Conditions by which RN
Program Members may have

 

Page 3 of 21



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT IS OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE 24b-2,
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. OMITTED
INFORMATION IS REPLACED WITH ASTERISKS.

 

 

Qualified Transactions at Participating Merchants. In no event shall a
transaction be a Qualified Transaction if the RN Program Member concurrently
uses coupons or discount cards, or the transaction benefits from unrelated
discounting.

 

  GG. “Recipient” has the meaning set forth in Section 15.B. of this Agreement.

 

  HH. “Registered Card” shall mean any payment card (including but not limited
to Visa, MasterCard, American Express and Discover) that RN accepts according to
its then-effective terms and conditions (which could include debit cards when
used in signature-based transactions) in good standing registered by a Mileage
Plus Member, directly or on their behalf by an affinity card issuer pursuant to
a valid agreement between ULS and its issuer, for use in the Program which card
was not previously or becomes in the future registered with RN for use in a
different Rewards Program.

 

  II. “Renewal Term” has the meaning set forth in Section 9.A. of this Agreement

 

  JJ. “Rewards Program” shall mean all consumer restaurant, bar and club loyalty
programs owned or operated by RN, now or in the future, on a private label,
branded, or a co-branded basis.

 

  KK. “RN” has the meaning set forth in the preamble to this Agreement.

 

  LL. “RN Corporate Program” shall mean a Rewards Program that enables companies
to receive benefits that may include a combination of cash back savings and
airline loyalty miles when their employees use a company credit card that is
registered with the Rewards Program for Qualified Transactions. Certain RN
Corporate Program agreements allow the participating company’s employees to
request and receive a mileage currency as an incentive that could include
Mileage Plus Miles.

 

  MM. “RN Data” has the meaning set forth in Section 14.B. of this Agreement

 

  NN. “RN Program Member” shall mean a Mileage Plus Member with a United States
postal address who has a Registered Card with RN for participation in the
Program.

 

  OO. “RN Program Member Contact Information” shall mean RN Program Member name,
complete United States Postal Service address, Mileage Plus account number,
email or any other information required by RN to contact a RN Program Member.

 

  PP. “Supplier” has the meaning set forth in Section 15.B. of this Agreement

 

  QQ. “Term” has the meaning set forth in Section 9.A. of this Agreement.

 

  RR. “ULS” has the meaning set forth in the preamble to this Agreement.

 

  SS. ***

 

  TT. “ULS Data” has the meaning set forth in Section 14.A. of this Agreement.

 

  UU. “United” has the meaning set forth in the recitals to this Agreement.

 

  VV. “VIP Member” shall mean a RN Program Member that (i) meets the defined
criteria of an Online Member and has twelve (12) or more Qualified Transactions
at a Participating Merchant during a calendar year or in the previous calendar
year, or (ii) has qualified to be a VIP Member via a promotional offer agreed to
by the Parties.

 

Page 4 of 21



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT IS OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE 24b-2,
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. OMITTED
INFORMATION IS REPLACED WITH ASTERISKS.

 

  WW. “Website” shall mean the co-branded website hosted by RN for the Program
located at www.united.com/dining.

 

2. Rules of Construction

 

  A. Unless the context of this Agreement otherwise requires (a) words of one
gender include the other gender, (b) words using the singular or plural number
also include the plural or singular, respectively, and (c) the terms “hereof,”
“herein,” “hereby,” and derivative or similar words, as such words are used in
this Agreement, all refer to this entire Agreement.

 

3. The Program

 

  A. RN will make the Program available to Mileage Plus Members (including RN
Program Members), on a no fee basis, under the terms and conditions of this
Agreement. RN shall:

 

  (i) Record and transmit to ULS, according to mutually agreed-upon procedures,
a file identifying the Miles that should be awarded by ULS to RN Program Members
for Qualified Transactions by RN Program Members at Participating Merchants;

 

  (ii) Purchase Miles to award to RN Program Members as (a) Base Miles,
(b) Bonus Miles, or (c) other promotions, incentives, or business enhancements,
as mutually agreed to by the Parties;

 

  (iii) Assume responsibility for developing and managing the ongoing operation
of the Website; and

 

  (iv) Market the Program to Mileage Plus Members and RN Program Members.

 

  B. The Program services will be offered to RN Program Members under the name
“Mileage Plus Dining” or another name as mutually agreeable by the Parties
hereto. Neither Party may use the “Mileage Plus Dining” name without the other
Party’s prior written approval, which will not be unreasonably withheld or
delayed. ULS may not use the “Rewards Network” name without RN’s prior written
approval, which approval will not be unreasonably withheld or delayed. RN may
not use the “United Air Lines” or “Mileage Plus” names without ULS’s prior
written approval, which approval will not be unreasonably withheld or delayed.
All materials and promotional efforts used in conjunction with and in support of
the Program shall follow United’s and RN’s brand and Marks standards and shall
be approved in advance by ULS or RN, respectively, such approval to not be
unreasonably withheld or delayed. United, on behalf of ULS, owns and is
responsible for filing the appropriate application to register the name “Mileage
Plus Dining” as a service mark, at its sole expense. The Parties agree to
jointly develop and approve promotional language (“Promotional Language”) for
the Program that can be used at ULS’s discretion without re-approval by RN in
each instance, provided ULS shall provide RN with advance written notice of the
medium, date, and distribution quantity of all promotional materials that
include such pre-approved promotional language. In connection with describing
such Promotional Language, ULS may refer to the Program as “Mileage Plus Dining”
if required for space or for consistency in describing an ULS partner, provided,
however, ULS must obtain RN’s prior written approval for use of such shortened
name and RN may, at its sole discretion, withhold such approval and choose to
not participate in such promotion.

 

Page 5 of 21



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT IS OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE 24b-2,
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. OMITTED
INFORMATION IS REPLACED WITH ASTERISKS.

 

  C. Notwithstanding the foregoing, the Parties agree that, as exceptions to
Section 3B above, (i) ULS may include “Mileage Plus Dining” or “Mileage Plus
Dining by Rewards Network” when listing, referring to, or providing examples of
partners participating in the Mileage Plus Program and (ii) RN may include
“Mileage Plus Dining” or “Mileage Plus Dining by Rewards Network” when listing,
referring to, or providing examples of partners participating in the Program in
merchant-facing promotional materials.

 

Page 6 of 21



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT IS OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE 24b-2,
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. OMITTED
INFORMATION IS REPLACED WITH ASTERISKS.

 

  D. The Parties will agree in writing in advance on all aspects of promotion of
the Program (both identified and not expressly addressed in this Agreement).
Each Party will submit to the other pre-production specimens of all promotional
materials which reference either the Program or the other Party not less than
*** days prior to the final approval deadline. Neither Party will broadcast,
print, or publish, and will not use any such materials, without the other
Party’s prior written approval, which will not be unreasonably withheld or
delayed.

 

  E. ULS acknowledges, unless otherwise agreed to by RN in writing, it is a
requirement that all participating RN Program Members receive Program enrollment
information. Accordingly, RN will, at its sole expense, send to RN Program
Members who directly enroll in the Program and, as a result, provide RN Program
Member Contact Information either an online (email) or offline (direct mail)
welcome kit that may include one or more of the following: Program terms and
conditions, RN’s privacy policy, a limited listing of local Participating
Merchants and any other additional information as determined by RN. For those
Mileage Plus Members ***.

 

  F. For all RN Program Members for whom RN has RN Program Member Contact
Information, RN may choose to send to RN Program Members who meet specific
membership criteria a dining communication piece that may include, among other
things, a partial listing of Participating Merchants. For those RN Program
Members for whom RN does not host and maintain current RN Program Member Contact
Information on its proprietary platform (e.g., Bank credit and/or debit
cardholders who were auto enrolled), ULS shall, subject to its privacy policy,
support an ongoing process to supply the agreed-upon portion of the RN Program
Member Contact Information required to provide such dining communication piece.
In the event RN Program Member Contact Information is not available for any RN
Program Members, RN is not obligated to attempt to provide any material to such
RN Program Members. *** Additional requests may be supported at a cost that
would be mutually agreed upon in advance by both Parties.

 

  G. ULS, at its sole expense, and in cooperation with RN, will promote the
Program to Mileage Plus Members and RN Program Members, as well as certain
non-members such as, but not limited to, restaurateurs, as mutually determined
and agreed upon by the Parties.

 

Page 7 of 21



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT IS OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE 24b-2,
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. OMITTED
INFORMATION IS REPLACED WITH ASTERISKS.

 

  H. ULS further agrees, during the Term of this Agreement, to administer on
behalf of RN *** that take part in the Mileage Plus Program and represent a
comparable level of realized annual revenue contribution for the immediately
preceding twenty four (24) month period.

 

  I. Mileage Plus Members will be able to participate in the Program by directly
calling a designated RN toll-free number, registering directly via the Website,
or being automatically enrolled in the Program via the Bank. RN recognizes
Mileage Plus Members may be already enrolled in the existing Mileage Plus Dining
Program as of the Effective Date of this Agreement and those RN Program Members
will be automatically rolled-over and managed as part of this ongoing Program.
ULS and RN shall provide member support as follows:

 

  (i) RN will establish, own the rights to, and maintain a toll-free customer
service phone line (800-555-5116, or some other mutually agreed upon phone
number) to receive RN Program Members’ inquiries regarding the Program. ULS will
refer any inquiries it receives from RN Program Members or any other source
regarding the Program to RN promptly upon receipt and will not attempt to
resolve any such inquiries without RN’s prior written consent. ULS will accept
and resolve all Mileage Plus Member inquiries related to Mileage Plus
Program-related issues.

 

  (ii) RN will continue to manage the Website, with access through a dedicated
united.com/dining URL, as well as through a variety of Website links that
originate on the united.com and rewardsnetwork.com web sites. The Website will
conform to rewardsnetwork.com layout and structural guidelines as well as ULS’s
style guidelines; provided, no more than *** are submitted by ULS to RN each
Contract Year, and RN has an opportunity to schedule the accommodation of such
style revisions as part of its normal web project prioritization schedule (which
would ensure support within no more than one hundred and eighty (180) days of
receipt of the final and agreed upon written modification request).

 

  (iii) ***

 

Page 8 of 21



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT IS OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE 24b-2,
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. OMITTED
INFORMATION IS REPLACED WITH ASTERISKS.

 

  J. Whenever an RN Program Member incurs a Qualified Transaction at a
Participating Merchant, using a Registered Card, he or she shall receive the
appropriate credit of Miles, and a report containing the appropriate mileage
credit per RN Program Member will be transmitted by RN to ULS on a *** basis so
ULS can post the appropriate amount of Miles to the Mileage Plus Member’s
account. RN shall prepare and forward to ULS, at the address below (on a weekly
basis), a computerized tape, or other mutually agreed-upon format, generated
from RN’s computerized data entry system, containing a listing of ***, for each
RN Program Member during the preceding weekly period:

United Air Lines, Inc.

1200 East Algonquin Road

Elk Grove Village, Illinois 60007

***

 

  K. RN shall allow RN Program Members to earn rewards according to the
following schedule: (a) VIP Members will earn at least five Base Miles for every
one dollar spent per Qualified Transaction at Participating Merchants subject to
then-applicable Conditions; (b) Online Members will earn at least three Base
Miles for every one dollar spent per Qualified Transaction at Participating
Merchants subject to then-applicable Conditions; and (c) Members will earn at
least one Base Mile for every one dollar spent per Qualified Transaction at
Participating Merchants subject to then-applicable Conditions.

 

  L. ULS understands and agrees all Miles earned by RN Program Members will be
treated like any other accrual of Miles in the Mileage Plus Program (or any
successor program) and may be applied toward award benefits in the same manner
as any other Mileage Plus Program credit.

 

  M. ***

 

  N. Each RN Program Member’s participation in the Program is subject to RN’s
standard terms and conditions and privacy policy for the Program (a copy of
which will be posted on the Website), as they may change from time to time. RN
will provide ULS with advance written notice of all changes to the RN’s terms
and conditions and privacy policy prior to finalizing and posting the changes to
the Website.

 

  O. RN, in its sole discretion, retains the right to limit, restrict, or
suspend, and if suspended, to reinstate enrollment of any individual Mileage
Plus Member in the Program for abuses of RN’s then-current terms and conditions.

 

  P. RN will provide to ULS relevant reporting and metrics regarding Program
merchant participation and inventory availability, the content of which would be
collaboratively developed and mutually agreed upon by both Parties.
Additionally, RN agrees to exercise and support the same merchant inclusion,
exclusion and qualified dine policies and practices for this Program that will
be used for merchant participation in all other Rewards Programs supported by RN
within the North American airline carrier category. RN agrees to remove any
Inappropriate Merchant from the Program upon not less than 30 days’ prior
written notice by ULS to RN; provided, however, if the requests from ULS to deem
Participating Merchants as Inappropriate Merchants becomes excessive (in RN’s
reasonable discretion), the Parties agree to negotiate in good faith to resolve
the matter and the potential impact of such exclusions on other commitments in
this Agreement, including but not limited to Section 5.B. If the Parties fail to
amicably resolve the matter within 30 days’ of good faith negotiations between
the Parties’ senior executives, then upon the election of either Party, the
matter shall be sent for mediation and be administered by a mediation entity or
organization located in Chicago, Illinois mutually agreed upon by the Parties.
The Parties will share equally in the costs of mediation.

 

Page 9 of 21



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT IS OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE 24b-2,
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. OMITTED
INFORMATION IS REPLACED WITH ASTERISKS.

 

4. Procedures for the Subsequent Issuance of Miles

In the event an RN Program Member asserts he or she incurred a Qualified
Transaction at a Participating Merchant under Conditions during which a benefit
should be awarded, but did not receive a Miles credit in connection with such
Qualified Transaction, then:

 

A.    (i)    If the RN Program Member makes such a claim to RN, then RN shall
verify whether the RN Program Member actually incurred a Qualified Transaction
at a Participating Merchant. If RN confirms the RN Program Member is entitled to
Miles, then RN shall post the Miles and provide the correct Qualified
Transaction data on tape, or another mutually agreed-upon format, to ULS as
provided for herein; or    (ii)    If an RN Program Member makes such claim
directly to United or ULS, then United or ULS shall refer any such request to RN
for handling.

 

  B. Notwithstanding the provisions of this Section 4, no retroactive mileage
claims made by RN Program Members will be recognized or honored by RN if more
than ninety (90) days have passed since the date or dates of the RN Program
Member’s Qualified Transaction.

 

5. Charges, Payments and Reports

 

  A. Exclusive of any and all applicable taxes and surcharges levied, RN shall
pay ULS for each Mile credited to a RN Program Member’s account according to the
scheduled outlined in Section 5.B. All amounts paid for the right to award
Mileage Plus Miles pursuant to this Agreement are exclusive of the federal
excise tax (currently 7.5%) ***. Neither Party shall pay any taxes or
tax-related surcharges determined by the other Party’s income, net worth,
franchise, property or purchases, which shall be borne solely by that other
Party.

 

  B. ***

 

  C. ***

 

  D. In the event of any termination of this Agreement, the Parties shall
determine and agree on the total liability due, if any, pursuant to the terms
and conditions of this Agreement, ***. If this Agreement is terminated by either
RN or ULS, ***.

 

E.    (i)      On a monthly basis, ULS shall provide RN with a report-invoice
regarding the Miles credited to RN Program Members’ accounts during the previous
calendar month, based on the weekly data tapes received by ULS from RN detailing
the Miles awarded for Qualified Transactions incurred by RN Program Members
during such weekly periods. Each report-invoice for a month shall list the RN
Program Member’s name, Mileage Plus Program account number, name of the
Participating Merchant (or Participating Merchants identification number), date
of Qualified Transaction at the Participating Merchants, ticket number, the
total number of Miles awarded (and subsequently posted) during the month, and
the total amount due to ULS from RN under such report-invoice. RN shall remit
the appropriate undisputed amounts owed to ULS via wire transfer to ULS within
*** of receipt of the monthly report-invoice. Any discrepancies in the data
and/or disputed amounts shall be resolved by both Parties in good faith.

 

Page 10 of 21



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT IS OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE 24b-2,
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. OMITTED
INFORMATION IS REPLACED WITH ASTERISKS.

 

  (ii) If RN fails to pay ULS the undisputed amounts due under any monthly
report-invoice after receiving at least thirty days’ prior written notice from
ULS, and in addition to any other remedies, ULS may suspend, without liability,
the right of RN to award Miles pursuant to the Program and pursuant to this
Agreement. ULS shall further have the right to terminate this Agreement, upon
written notice to RN, in the event of non-payment of any report-invoice, which
non-payment exceeds ninety days.

 

  (iii) The Parties agree to use reasonable commercial efforts to post Miles
transmitted to ULS by RN for Qualified Transactions to RN Program Members’
accounts pursuant to this Agreement within six to eight weeks of the date of the
Qualified Transaction. If ULS fails to post Miles transmitted to it by RN for
Qualified Transactions pursuant to this Agreement within ninety days of file
receipt and a satisfactory plan and timeline is not agreed upon at such time by
both Parties, RN shall have the right to terminate this Agreement immediately
upon written notice to ULS. At no time will RN be obligated to remit payment for
Miles transmitted to ULS but not posted to RN Program Members’ accounts.

 

6. Control Systems

 

  A. Each Party shall use its reasonable commercial efforts to establish and
maintain internal control systems to protect against the improper issuance of
Miles.

 

  B. In the event either Party discovers or learns of any wrongfully issued
Miles, it will promptly advise the other Party and provide the other Party with
the identities and Mileage Plus Member account numbers of those individuals who
have, or are suspected to have, improperly received the Miles.

 

  C. RN shall prevent any of the Miles RN purchases from ULS under this
Agreement from being used by employees of RN for corporate travel or flight
upgrades on United Airlines, or any of its Star Alliance or airline partners
(unless approved in writing by ULS); provided, however, such employees may
otherwise earn Miles through participation in various Mileage Plus Programs
(including the Program) and elect to use their individual Miles for award travel
to benefit RN, given the individual employee’s explicit permission. RN and ULS
acknowledge nothing in this Agreement restricts RN employees from joining the
Mileage Plus Program and earning Miles through participation in various Mileage
Plus Programs (including the Program) and subsequently using their individual
Miles for award travel or other award redemption.

 

  D. During the Term, if RN desires to promote the award, transfer or other
distribution of Miles for any activity outside of Qualified Transactions at
Participating Merchants under the Program:

 

  (i) RN must obtain written consent from ULS, which ULS may withhold in its
sole and unfettered discretion, for any promotion, marketing or other
advertisement of any ability to affect the award, issue, transfer, conversion,
exchange or other distribution of Miles for any activity other than Qualified
Transactions at Participating Merchants under the Program; provided, however,
ULS agrees RN may award, transfer or otherwise distribute Miles for use in the
RN Corporate Program; and

 

  (ii) RN must obtain prior written consent from ULS, which ULS may withhold in
its sole and unfettered discretion, for participation in any third party,
co-branded program or scheme, including, for example, any Internet portal web
site, that awards, issues, transfers, converts, exchanges or otherwise
distributes Miles for any activity other than Qualified Transactions at
Participating Merchants under the Program;

 

Page 11 of 21



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT IS OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE 24b-2,
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. OMITTED
INFORMATION IS REPLACED WITH ASTERISKS.

 

  (iii) ULS shall sell Miles to RN to award as signing or renewal incentives for
Participating Merchants in the Rewards Program at the rates set forth in
Section 5.B; and

 

  (iv) ULS acknowledges that the price paid for Miles awarded in January 2009
under the terms agreed upon between the Parties as documented in the Second
Amendment dated February 8, 2008, will be the rate at which all Miles pertaining
to the Bistro litigation settlement will be invoiced.

 

7. Marketing, Advertising and Promotional Efforts

 

  A. ***

 

  (i) On a periodic basis to be determined by RN in good faith, RN may promote
the Program in direct mailings, point of purchase materials, and/or brochures
and advertise in various media, including, but not limited to, direct mail,
print, radio, television, video and the Internet.

 

  (ii) RN shall promote and advertise the Program with ***; provided ULS agrees
to match financial terms and marketing support and personalization of such other
promotions and advertisements as determined by RN in its sole discretion.

 

  (iii) RN agrees to distribute no more frequently than *** email communications
to all Mileage Plus Members who have provided an e-mail address to RN and who
have not opted out of receiving Program promotional messaging. With ULS’s
written approval, RN can increase the frequency of such email communications.
Possible tactics *** of e-mail promotional messaging include any one or more of
the following; (a) highly personalized and dynamically driven messages; (b) “new
merchants in your area” messages; (c) “deleted merchants in your area” messages;
(d) dining special offers and bonuses that are Program based; (e) dining special
offers and bonuses that are Mileage Plus Member based (by invitation only);
(f) the distribution and collection of dining-related surveys, and (g) other
content mutually agreed upon by both Parties.

 

  (iv) ***. Prior to each Contract Year, the Parties will work together in good
faith to agree upon such Promotions for, at a minimum, the next ensuing two
quarters. ***. The Promotions shall target a distribution list of Mileage Plus
Members mutually agreed upon by the Parties ***.

The Parties will work together in good faith to agree upon each Promotion’s
content, offer, timing, distribution channels and reach. The Parties agree to
test a variety of Promotion strategies and manage the marketing plan and will
revise the marketing plan, as necessary, in support of various agreed upon Bonus
Mile Promotions that are introduced in market. Any costs, to be passed on to RN
and paid in cash by RN, associated with other marketing vehicles utilized by ULS
that are used to promote the Program shall be reviewed and approved by RN in
advance of the campaign launch, and RN shall agree to pay for such pre-approved
costs. Not later than 30 days following the end of each Contract Year, and not
later than 30 days following the Termination Date, the Parties will reconcile
the total amount of marketing Promotions RN purchased during such Contract Year
(or part thereof) ***.

 

  B. ***

 

  (i) ***;

 

Page 12 of 21



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT IS OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE 24b-2,
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. OMITTED
INFORMATION IS REPLACED WITH ASTERISKS.

 

  (ii) Any collateral materials in an electronic format reasonably related to
RN’s participation in the Program which RN deems reasonably necessary to promote
the Program; and

 

  (iii) At least *** each Contract Year, RN may request and ULS shall arrange
for RN to have the right, through a third party fulfillment house acceptable to
ULS and subject to ULS’s privacy policy and/or the ULS Member’s privacy
preference, to solicit Mileage Plus Members for RN marketing purposes, each such
solicitation will be subject to ULS’s prior written approval in each instance.
No more than *** each Contract Year, ULS may request and RN may consider
supporting the promotion of ULS airline marketing to RN Members. Each such
promotion will be subject to RN’s prior written approval in each instance.

 

  C. ULS agrees to support the following minimum promotional requirements each
Contract Year, ***.

 

  (i) *** times per Contract Year, ULS will feature the Program in either the
Mileage Plus Program printed frequent flyer newsletter or the monthly eStatement
mailing distributed by ULS;

 

  (ii) ULS will make available statement insert opportunities to RN (at RN’s
sole discretion to participate) at a ***;

 

  (iii) *** emails promoting the Program to all Mileage Plus Members who have
opted-in to receive promotions about Mileage Plus Program partners; each e-mail
will reach a minimum of ***;

 

  (iv) Program inclusion in the United Mileage Plus Member’s Guide, subject to
the Guide’s publication schedule, as well as Program inclusion in all United
Mileage Plus affiliate listings and in the United Mileage Plus Web site, located
at <<www.united.com>>;

 

  (v) Participation by RN in special promotions from time-to-time, including but
not limited to auctions, unique offers, and value-added opportunities;

 

  (vi) At least ***, ULS will feature the Program in *** or some other
equivalent promotional manner ***;

 

  (vii) ULS agrees to promote the Program in transaction confirmation-related
communications (e.g., via emails, the Web site or other channels) two or more
times each calendar year; and

 

  (viii) ***.

*** (and assuming a relationship between the Parties is still in effect), the
Parties agree to meet to determine revised minimum promotional opportunities.

 

  D.

Each bonus box feature and statement insert prepared by RN will meet ULS’s
reasonable standards of quality and professionalism (as established in writing
by ULS in the Promotional Opportunities Guidebook or its successor) and consist
of no more than a single sheet of paper. RN shall bear the expense of preparing
and printing each statement insert and providing it to ULS for mailing to
Mileage Plus Members and/or RN Program Members, and RN shall bear any additional
postage expense associated with the inclusion of a statement insert with a
newsletter or account statement if the statement insert does not meet the
reasonable guidelines of ULS. Nothing in this provision obligates ULS to
continue publishing Mileage Plus Program newsletters or statement inserts or to
publish a minimum number of newsletter issues or

 

Page 13 of 21



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT IS OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE 24b-2,
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. OMITTED
INFORMATION IS REPLACED WITH ASTERISKS.

 

 

account statements during the Term; provided, however, in the event there is
either a reduction in number or an elimination of printed newsletters, ULS will
use reasonably commercial efforts to make any replacement channels or vehicles
available to RN that may represent a comparable or better promotional
opportunity.

 

  E. At no cost to ULS, ***, RN agrees to support Bonus Mile promotions on
behalf of the Program on *** per Bonus Mile promotion throughout the Agreement
term. Furthermore, both ULS and RN will promote the agreed upon Bonus Mile
promotions in both ULS- and RN-controlled marketing channels and vehicles. Both
Parties understand the success of all Bonus Mile promotions will be heavily
influenced by the amount of marketing allocated to promote the opportunity. ***.

 

8. Mileage Plus Coordinators

 

  A. Upon the effective date of this Agreement and from time to time as
necessary, each Party will designate one individual as its coordinator for all
Program related matters. Upon designation of the individual, each Party will
provide the other Party the name, address, email address and telephone number of
the individual so designated. ULS Coordinator and RN coordinator will meet in
person on a quarterly basis or more frequently in addition to weekly scheduled
conference calls and other ad hoc calls as necessary to determine additional
marketing and promotional plans for the Program.

 

  B. ***. The job responsibilities of the ULS Coordinator shall be approved by
RN. ULS agrees to include RN in the screening and interview process of all ULS
Coordinator candidates. In addition, ULS agrees RN may participate in
semi-annual performance evaluations for the ULS Coordinator. In the event the
performance contribution of the ULS Coordinator fails to meet the defined
expectations of RN in its reasonable discretion, ULS agrees to take the
necessary corrective action, in compliance with all applicable laws, to promptly
remedy the performance issues. Notwithstanding the foregoing, ULS acknowledges
and agrees the ULS Coordinator can be either a full time employee of ULS or an
independent contractor of ULS. No other relationship is intended to be created
between the Parties hereto. Without limitation of the foregoing, the ULS
Coordinator shall not be an employee of RN, and this Agreement is not an
employment contract. ULS shall timely pay in full all taxes in connection with
the ULS Coordinator’s employment with ULS, including all applicable federal,
state and local income taxes. RN shall not pay any unemployment or workers’
compensation taxes or premiums on behalf of or regarding the ULS Coordinator.
ULS shall be solely responsible for the ULS Coordinator’s medical, dental,
health and life insurance and other benefits and fringe benefits.

 

9. Term and Termination

 

  A. This Agreement shall commence on the Effective Date and continue in effect
until December 31, 2011, unless terminated sooner pursuant to this Agreement
(the “Term”). This Agreement shall automatically renew for successive one-year
periods (each a “Renewal Term”) *** unless the Party not desiring to extend the
Term of this Agreement notifies the other Party in writing at least one hundred
eighty (180) calendar days prior to the end of the Term or any Renewal Term.

 

  B. Either Party may terminate this Agreement at any time, for convenience and
without cause, no earlier than December 31, 2010, by providing not less than ***
days prior written notice to the other Party.

 

  C. Upon termination of this Agreement, by either Party for any reason, RN
shall no longer issue Base Miles or Bonus Miles to RN Program Members; provided,
however, that for a period of one hundred eighty calendar days following the
effective date of termination of this Agreement RN shall continue to keep a
record, and inform ULS of the same, of all Miles previously earned for Qualified
Transactions at Participating Merchants.

 

Page 14 of 21



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT IS OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE 24b-2,
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. OMITTED
INFORMATION IS REPLACED WITH ASTERISKS.

 

  D. If ULS terminates the Mileage Plus Program, or any subsequent but
substantially similar program, RN may immediately terminate this Agreement.

 

  E. If either Party (the “Defaulting Party” which could be United or ULS on the
one hand, or RN on the other) becomes insolvent; if the Defaulting Party takes
any step leading to its cessation as a going concern; or if the Defaulting Party
either ceases or suspends operations for reasons other than a strike, then the
other Party (the “Insecure Party”) may immediately terminate this Agreement upon
notice to the Defaulting Party unless the Defaulting Party immediately gives
adequate assurance of the future performance of this Agreement by establishing
an irrevocable letter of credit—issued by a U.S. bank acceptable to the Insecure
Party, on terms and conditions acceptable to the Insecure Party, and in an
amount sufficient to cover all amounts potentially due from the Defaulting Party
under this Agreement—that may be drawn upon by the Insecure Party if the
Defaulting Party does not fulfill its obligations under this Agreement in a
timely manner.

 

  F. If either Party (the “Defaulting Party”) fails to observe or perform any of
its obligations under this Agreement and if this failure continues for a period
of thirty days after written notice to the Defaulting Party thereof (except for
any payments due, where the period to cure such nonpayment shall be five days
after notice), then, without prejudice to any other rights or remedies the other
Party may have, this Agreement shall terminate as of the expiration date of the
notice period.

 

  G. To the extent either Party terminates this Agreement before its expiration
date, or if this Agreement is not renewed upon its expiration, all notices
required to be given to Mileage Plus Members of the conclusion of RN’s
participation in the Mileage Plus Program shall be the sole responsibility of
ULS (provided RN maintains the right to review and provide content approval),
and shall be undertaken by ULS through an announcement in a Mileage Plus
newsletter, or other collateral, at ULS’s discretion. To the extent either party
terminates this Agreement before its expiration date, or if this Agreement is
not renewed upon its expiration, all communications from RN to an RN Program
Member referencing or regarding Mileage Plus Dining must be reviewed and
approved by ULS.

 

  H. Exercise by either Party of its right to terminate under any provision of
this Agreement will not affect or impair its right to enforce its other rights
or remedies under this Agreement. Sections 1, 2, 9.C., 9.G., 9.H., 13 – 18, 20
(to the extent provided in Section 20), 21 and 23 – 29 shall survive the
termination or expiration of this Agreement, together with all obligations of
each Party that have accrued before termination or that are of a continuing
nature, including without limitation any indemnity provisions herein.

 

10. Additions and Withdrawals of Participating Merchants

ULS and RN agree that RN may from time to time, or at any time, add or withdraw
Participating Merchants from the Program. ULS reserves the right, for reasonable
business purposes, to exclude any merchant(s) or multi-unit merchant(s) from
participation in the Program upon not less than sixty days’ prior written notice
to RN; provided, however, that in no event may ULS request to exclude more than
*** percent of the Participating Merchants RN makes available for the Program.

 

Page 15 of 21



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT IS OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE 24b-2,
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. OMITTED
INFORMATION IS REPLACED WITH ASTERISKS.

 

11. ***

 

12. Assignment

 

  A. Neither Party shall assign nor otherwise transfer any of its rights or
obligations under this Agreement to any third party without the prior written
consent of the other Party hereto (the “Non-Assigning Party”). In the event a
Party declines assignment of this Agreement to any third party, the Parties
agree to meet and discuss in good faith regarding the terms under which access
to Program data may be accessed, or restricted, by the third party.

 

  B. Notwithstanding Section 12.A. above, either Party (the “Assigning Party”)
may assign this Agreement to its parent corporation or its holding corporation,
or any subsidiary or Affiliate of its parent corporation or its holding
corporation, without consent of the Non-Assigning Party; provided, however, such
parent corporation, holding corporation, subsidiary or Affiliate assumes all of
the obligations of the Assigning Party hereunder. Any violation of this
provision will be cause for immediate termination of this Agreement, upon
written notice, or, at the option of the Non-Assigning Party, the Non-Assigning
Party may declare the assignment of any of the rights or obligations under this
Agreement null and void as of the date of the purported assignment. This
Agreement shall be binding upon and shall inure to the benefit of the permitted
successors and assigns of each Party.

 

  C. Neither Party may assign any or all of its rights and interests and
delegate any or all of its obligations under this Agreement to any entity
pursuant to a merger, acquisition, sale, corporate reorganization or other
similar transaction, each without the prior written consent of the other Party.
***.

 

13. Logos and Service Marks

 

  A. Neither Party hereto shall use any of the other Party’s names, logos,
logotype, insignia, service marks, trademarks, trade names, copyrights,
corporate goodwill or other proprietary Intellectual Property, including without
limitation the names “United Air Lines, Inc.,” “United Airlines,” “United,”
“Mileage Plus”, “Ted”, “Rewards Network,” “Rewards Network Inc.,” “Rewards
Network Establishment Services Inc.,” “RN” or “iDine” in any marketing,
advertising or promotional collateral, including without limitation credit card
or telecom solicitations, except when each specific use has been approved in
advance, in writing, by the other Party. When such approval is granted, either
Party shall comply with any and all conditions the other Party may impose to
protect the use of any of that Party’s names, logos, logotype, insignia, Marks,
copyrights, corporate goodwill or other proprietary Intellectual Property. RN
may provide a link on the United web site which describes the Program and when
clicked upon takes Mileage Plus Members to the Website; provided, however,
nothing in this Agreement shall be construed to require RN to place on any of
its web sites, including the Website, any materials it deems, in its sole
discretion, to be (i) illegal, false, misleading; (ii) promoting bigotry,
racism, hatred, or harm against any person or group of people; (iii) harassing
or libelous or otherwise objectionable; and (iv) involving the electronic
transmission of mass distribution messages, junk mail, or spam.

 

  B. Except as expressly provided herein, no right, property, license,
permission or interest of any kind in the use of any name, logo, logotype,
insignia, Mark, copyright, corporate goodwill or other proprietary intellectual
property owned by United, ULS or RN is intended to be given to or acquired by
the other Party hereto, its agents, servants, and/or other employees by the
execution or performance of this Agreement.

 

Page 16 of 21



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT IS OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE 24b-2,
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. OMITTED
INFORMATION IS REPLACED WITH ASTERISKS.

 

14. ***

 

15. Confidentiality

 

  A. Each Party agrees, during the Term of this Agreement, to treat as
confidential and not to disclose to any person (other than to its employees who
have a need to know the same for the purposes of performing its obligations
hereunder) or use the same for its own benefit or for any purpose other than
performing its obligations hereunder, all confidential or proprietary
information, data, plans, strategies, projections, budgets, reports, research,
financial information, files, agreements, and other materials and information it
receives, obtains, or learns about the other Party, any Rewards Program, or any
other program, service or product, Rewards Network and/or ULS develops in
connection with this Agreement (collectively, the “Confidential Information”).
This Agreement is the Confidential Information of both Parties.

 

  B. The recipient of such Confidential Information (the “Recipient”) agrees
that, without the prior written consent of the supplier of such Confidential
Information (the “Supplier”), the Recipient shall not use, copy or divulge to
third parties or otherwise use except in accordance with the terms of this
Agreement, any information or materials obtained from Supplier or through
Supplier in connection with this Agreement, unless (i) the information or
materials is known to Recipient prior to obtaining same from Supplier; (ii) the
information or materials is, at the time of disclosure to Recipient then in the
public domain; (iii) the information or materials is obtained by Recipient from
a third party who did not receive the same, directly or indirectly, from
Supplier or; (iv) Recipient becomes legally compelled to disclose Confidential
Information or materials by a governmental body or court (including, but not
limited to the United States Securities and Exchange Commission). In the event
of (iv) above, Recipient will provide Supplier with prompt notice so Supplier
may seek a protective order or other appropriate remedy and/or waive compliance
(in writing) with the provisions hereof. In the event such protective order or
other remedy is not obtained, or Supplier waives, in writing, compliance with
the provisions hereof, Recipient will furnish only that portion of such
Confidential Information or materials which it is legally required and will
exercise its reasonable efforts to obtain appropriate assurance that
confidential treatment will be accorded such Confidential Information or
materials.

 

  C. All Confidential Information will either be returned to Supplier or
destroyed at its request upon termination of this Agreement; provided, however,
Rewards Network may maintain a record of all Confidential Information associated
with a Qualified Transaction for internal audit and financial reporting purposes
only.

 

  D. If Recipient breaches this Section 15, then Supplier may terminate this
Agreement, effective ninety days after written notice of such termination to
Recipient.

 

  E. Upon termination or expiration of this Agreement, Recipient must return any
and all Confidential Information received from Supplier, provided, however, each
party may maintain a record of all Confidential Information associated with a
Qualified Transaction for internal audit and financial reporting purposes.

 

  F. Each Party acknowledges any failure by it to maintain the complete
confidentiality of the other Party’s Confidential Information hereunder will
have a direct and severe adverse impact on the other Party’s business, which
will subject such other Party to irreparable harm, and that the other Party may,
without jeopardizing any other rights or remedies it may have, seek a court
order or injunction without further notice to protect the confidentiality of
their information and to halt any unauthorized disclosure thereof.

 

Page 17 of 21



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT IS OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE 24b-2,
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. OMITTED
INFORMATION IS REPLACED WITH ASTERISKS.

 

16. Force Majeure

Except for payment of any invoices either outstanding or forthcoming that
pertain specifically to Miles successfully posted on behalf of the Program,
neither Party shall be liable for delays or failure in performance under this
Agreement caused by acts of God, war, terrorism, strike, labor dispute, work
stoppage, fire, act of government, or any other cause, whether similar or
dissimilar, beyond the reasonable control of that Party.

 

17. Relationship of the Parties

This Agreement is not intended to nor shall it be construed to create or
establish any employer-employee, agency, partnership, or joint venture
relationship between the Parties. Neither Party shall have any right to enter
into any contract or commitment in the name of the other Party, to incur any
obligation for, create any liability for, or bind the other Party in any respect
whatsoever.

 

18. Bankruptcy

 

  A. If bankruptcy proceedings are commenced with respect to either Party (the
“Bankrupt Party” which could be United or ULS on the one hand, or RN on the
other) and if this Agreement has not otherwise terminated, then the other Party
(the “Other Party”) may suspend all further performance of this Agreement until
the Bankrupt Party assumes or rejects this Agreement pursuant to Section 365 of
the Bankruptcy Code or any similar or successor provision. Any such suspension
of further performance by the Other Party pending the Bankrupt Party’s
assumption or rejection will not be a breach of this Agreement and will not
affect the Other Party’s right to pursue or enforce any of its rights under this
Agreement.

 

  B. ULS acknowledges and agrees RN makes no representation, warranty or
guaranty as to (a) the value, if any, of Miles, (b) an RN Program Member’s
ability, if any, to use Miles, (c) the benefits, if any, associated with or
arising from Miles, or (d) any other matter relating to Miles. In particular,
and without limiting the foregoing in any way, ULS acknowledges and agrees RN
shall have no liability or obligation and shall not be responsible in any way
whatsoever in the event Miles are not honored by ULS (either because ULS ceases
operations, the Mileage Plus Program terminates or any other reason) or in the
event limitations and/or restrictions are placed on the use of Miles. In
addition, in the event Miles are not honored by ULS or limitations and/or
restrictions are placed on the use of Miles, ULS acknowledges and agrees RN
shall have no obligation to provide RN Program Members with any replacement or
additional rewards as a result thereof.

 

19. Non-Waiver

If either Party at any time fails to require strict compliance with any term or
condition hereunder, such failure will not constitute a waiver of such term or
condition or of any subsequent breach of that term or condition and will not
affect the right of either party to require strict performance and observance of
any provision of this Agreement.

 

20. Indemnification

 

  A. Each Party (the “Indemnitor”) shall indemnify, defend and hold harmless the
other Party, its subsidiaries and Affiliates, and their officers, directors,
employees, and agents (the “Indemnitees”) from and against liabilities, damages,
losses, expenses, claims, demands, suits, fines or judgments, including but not
limited to reasonable attorneys’ fees, costs, and related expenses, which may be
suffered by, accrue against, or be recovered from any of the Indemnitees
resulting from any claim or suit brought by any third party or parties arising
out of, relating to, or in connection with:

 

  (i) any failure of performance or wrongful performance by the Indemnitor of
any of its obligations under this Agreement; or

 

Page 18 of 21



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT IS OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE 24b-2,
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. OMITTED
INFORMATION IS REPLACED WITH ASTERISKS.

 

  (ii) any negligence or willful misconduct of the Indemnitor in connection with
this Agreement.

 

  B. Notwithstanding any language in this Agreement to the contrary, RN shall
indemnify, defend and hold harmless ULS from and against any liability resulting
from any federal excise taxes, interest or penalties due by law under this
Agreement and RN shall reimburse ULS promptly if it has properly remitted such
taxes, interest or penalties on behalf of RN, provided ULS has a reasonable
basis for such remittances.

 

  C. The indemnity, defend and hold harmless obligations of the Indemnitor are
of a continuing nature and shall survive the termination or expiration of this
Agreement for the applicable statute of limitations period.

 

21. Governing Law and Jurisdiction

This Agreement and any dispute arising under or in connection with this
Agreement, including any action in tort, shall be governed by the laws of the
State of Illinois, USA, excluding any choice of law rules which may direct the
application of laws of any other jurisdiction. The courts of the State of
Illinois, USA, shall have exclusive jurisdiction to settle any dispute arising
out of or relating to this Agreement.

 

22. Compliance with Applicable Laws

Each Party hereto shall comply in all material respects with all federal, state
and local laws and regulations with respect to its performance under this
Agreement.

 

23. EXCLUSION OF CONSEQUENTIAL DAMAGES

NEITHER PARTY SHALL BE LIABLE FOR ANY INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, INCLUDING LOST REVENUES, LOST PROFITS, OR LOST
PROSPECTIVE ECONOMIC ADVANTAGE, WHETHER OR NOT FORESEEABLE AND WHETHER OR NOT
BASED ON CONTRACT, TORT, WARRANTY CLAIMS OR OTHERWISE, ARISING FROM ANY
PERFORMANCE OR FAILURE TO PERFORM UNDER THIS AGREEMENT, AND EACH PARTY HEREBY
RELEASES AND WAIVES ANY CLAIMS AGAINST THE OTHER PARTY REGARDING SUCH DAMAGES.

 

24. DISCLAIMER OF WARRANTIES

ALL WARRANTIES, EITHER EXPRESS OR IMPLIED, ARE HEREBY DISCLAIMED, INCLUDING BUT
NOT LIMITED TO ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE.

 

25. Notices

Any notices required to be sent under this Agreement shall be sent by first
class mail, postage prepaid, or by any more expedient written means. Notice sent
via electronic means (e.g., e-mail or facsimile) shall be effective immediately
if received prior to 5:00 p.m. local time of the recipient. All other notices
shall be effective the first business day after receipt.

 

Page 19 of 21



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT IS OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE 24b-2,
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. OMITTED
INFORMATION IS REPLACED WITH ASTERISKS.

 

If addressed to ULS:    copy to:

UAL Loyalty Services - HDQUV

   UAL Loyalty Services - HDQLD

77 W. Wacker Dr.

   77 W. Wacker Dr.

Chicago, Illinois 60601

   Chicago, Illinois 60601

Attn: Mileage Plus – Vice President

   Attn: Assistant General Counsel

Fax: (312) 997-8079

   Fax: (312) 997-8068 If addressed to RN:   

Rewards Network Establishment Services Inc.

  

Two North Riverside Plaza, Suite 950

  

Chicago, Illinois 60606

  

Attn: Senior Vice President, Business Development

  

Fax: (312) 521-6768

  

With a copy (which shall not constitute notice) to: General Counsel, Fax:
(312) 463-0058.

 

26. Severability

Should any clause or any part of any clause of this Agreement be invalid or
unenforceable, the remainder of the Agreement shall continue to remain valid and
enforceable unless the provision in its modified state would materially and
adversely affect the essence of the Agreement. The invalid or unenforceable
provision shall be deemed modified to the limited extent required to permit its
enforcement in a manner which comes as close as possible to achieving the
intended result of the original provision.

 

27. Captions

The captions appearing in this Agreement have been inserted as a matter of
convenience and in no way define, limit, or enlarge the scope of this Agreement.

 

28. Entire Agreement; Amendments; Joint Drafting

This Agreement constitutes the entire Agreement and understanding of the Parties
regarding the subject matter hereof, and, as of the Effective Date, supersedes
all prior agreements, whether written or oral, between the Parties concerning
the subject matter hereof, including, without limitation, the Prior Agreement;
provided, however, that the terms of Section 1 of the Second Amendment to the
Prior Agreement shall survive until such time as the final Mile awards are made
by RN to Qualified Claimants in 2009, ***, and ULS has posted the Miles to the
frequent flyer accounts designated by RN. This Agreement shall not be modified,
amended or supplemented except by written instrument signed by both of the
Parties hereto. This Agreement is deemed to have been jointly drafted by the
Parties, and any uncertainty or ambiguity shall not be construed for or against
either Party as an attribution by either Party.

 

29. Currency

All dollar references in this Agreement refer to the legal currency of the
United States of America.

 

Page 20 of 21



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT IS OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE 24b-2,
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. OMITTED
INFORMATION IS REPLACED WITH ASTERISKS.

 

30. Recitals

The recitals set forth above are incorporated herein and are acknowledged by the
Parties to be true and correct and are made a part hereof.

 

31. Counterparts

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original and all of which when taken together shall constitute one
and the same instrument.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their duly authorized representatives as of the Effective Date.

 

REWARDS NETWORK ESTABLISHMENT SERVICES INC.     UAL LOYALTY SERVICES, LLC. By:  

/s/ Ronald L. Blake

    By:  

/s/ Graham Atkinson

  Ronald L. Blake       Graham Atkinson   President and Chief Executive Officer
      President – Mileage Plus Date:   May 19, 2009     Date:   May 7, 2009

 

Page 21 of 21